In an action to recover damages, inter alia, for breach of contract, the defendants Windberk Partners, Ruben Windmiller, Irving Berk, Fred Wichler, Martyn and Don Weston, and Marvin Schwartz appeal from an order of the Supreme Court, Kings County (Golden, J.), dated December 1, 1988, which denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
Assuming that Skytrack Condominium’s initial board of managers was improperly constituted, as the appellants contend, we nevertheless find that the board’s decision to commence the instant action, arguably voidable, was ratified by the subsequent acts of a majority of the condominium’s unit owners and by a properly constituted board of managers (see, Godley v Crandall & Godley Co., 212 NY 121, 131; Polchinski Co. v Cemetery Floral Co., 79 AD2d 648, 649; see generally, Holm v C.M.P. Sheet Metal, 89 AD2d 229, 232-233; 57 NY Jur 2d, Estoppel, Ratification, and Waiver, § 76).
We have considered the appellants’ remaining contentions and find them to be without merit. Eiber, J. P., Harwood, Balletta and O’Brien, JJ., concur.